McGown, J.,
(after stating the facts.) Section 3126 of the Code of Civil Procedure, made applicable to the district courts in the city of Hew York by section 3207 of Code, provides for the service upon the defendant “ with the summons, and in like manner, a copy of a written complaint, verified,” etc., in which case, “ unless the defendant, upon the return-day of the summons, files a written answer, verified in like manner, denying one or more material allegations, or generally each allegation, of the complaint, * * * the justice must render judgment in favor of the plaintiff for the sum claimed in the complaint, with costs, without putting the plaintiff to any proof.” There is no provision in said section requiring or making it the duty of the justice to render a judgment on the return-day of the summons; but only that should the defendant fail to file the answer provided for in said section on the return-day, in such case the justice must render judgment “without putting plaintiff to any proof” other than the verified complaint. It clearly was not intended that the justice in' such case should stop or delay the other business of the court then before him to examine the plaintiff’s complaint, and proof of service thereof, in order to satisfy himself at that particular time as to whether the plaintiffs’ complaint set forth a sufficient cause of action, and "whether the proof of service was sufficient to confer upon him-jurisdiction of the action sufficient to authorize him to render a valid judgment therein. He was fully authorized, and it was discretionary with him, to adjourn the examination of the case for such reasonable time as he might deem necessary, consistent with, his other duties in said court, to enable him to make such examination. The-case was, in the exercise of such discretion, adjourned'to the 16th day of January,—a half holiday and a Sunday intervened. The case having been thus adjourned, on the adjourned day, he still having and exercising his jurisdiction thereof, the plaintiffs’ attorney appeared before him, and asked for judgment against said Mapes,—thus recognizing the jurisdiction of said justice; who thereupon rendered judgment in favor of said plaintiffs for the sum claimed in the complaint, without putting the plaintiffs to any proof. The-acts of the defendant in adjourning said case, and rendering the judgment thereon on the adjourned day, were done in the exercise of his judicial functions, and of a discretion conferred upon him; and it does not appear that he exercised such discretion improperly, and he cannot be held liable for a judicial act, in a matter within his jurisdiction, even though the act was in excess thereof, and one alleged to have been done maliciously or corruptly. Ho such allegation appears in the complaint. Lange v. Benedict, 73 N. Y. 12. Even had the adjournment granted by the defendant been unwarranted, such adjournment was at most an error of judgment upon his part, for which he cannot be held liable. Hot even had the defendant made a mistake in the law, nor for misconduct or corrupt motives in granting the adjournment, can he-be held liable when he had jurisdiction of the subject-matter in which he was acting. Wickware v. Bryan, 11 Wend. 546; Brown v. Smith, 24 Barb. 422. For the reasons above stated, and also for others stated in the opinion of the-*398chief justice, the judgment and order appealed from must be affirmed, with costs.